IN THE DISTRICT COURT OF APPEAL
                                             FIRST DISTRICT, STATE OF FLORIDA

KEVIN CANTRELL,                              NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
      Appellant,                             DISPOSITION THEREOF IF FILED

v.                                           CASE NO. 1D12-4952

STATE OF FLORIDA,

      Appellee.
_______________________________/


Opinion filed June 13, 2016.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

Michael Ufferman of Michael Ufferman Law Firm, P.A., Tallahassee, for
Appellant.

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Assistant Attorney
General, and Samuel A. Perrone Assistant Attorney General, Office of the
Attorney General, Tallahassee, for Appellee.


           ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.

      This Court previously affirmed Appellant’s convictions for traveling to meet

a person believed to be a minor for the purpose of engaging in unlawful sexual

activity, and unlawful use of a computer service to solicit a person believed to be a

minor to engage in unlawful sexual activity. Cantrell v. State, 132 So. 3d 931 (Fla.
1st DCA 2014). After issuance of that opinion, the Florida Supreme Court ruled

that double jeopardy principles prohibit separate convictions for soliciting and for

traveling to engage in unlawful sexual activity with a person believed to be a minor

when both charges are based on the same conduct. State v. Shelley, 176 So. 3d 914

(Fla. 2015). In light of Shelley, the Florida Supreme Court quashed our opinion in

Cantrell, instructing us to vacate the conviction and sentence for the lesser included

offense. Cantrell v. State, 2016 WL 1669260 (Fla. April 27, 2016) (Case No.

SC14-565). Accordingly, this cause is remanded to the trial court with instructions

to vacate Appellant’s conviction and sentence for the lesser included offense of

solicitation.

       REMANDED with instructions.

ROWE, BILBREY, and KELSEY, JJ., CONCUR.




                                          2